Case: 15-11259      Document: 00513727026         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 15-11259                                  FILED
                                   c/w No. 16-10103                         October 20, 2016
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES LEE WILLIAMS, II, also known as James Lee Williams,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:12-CR-225-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       James Lee Williams, II, federal prisoner # 97021-079, appeals the
district court’s denial of his two motions under Federal Rule of Criminal
Procedure 36 to correct the Presentence Report (“PSR”) Addendum that was
used by the district court in determining his sentence. Williams is serving a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11259     Document: 00513727026      Page: 2   Date Filed: 10/20/2016


                         No. 15-11259 & No. 16-10103

120-month sentence for wire fraud.       The appeals from the denial of both
motions are CONSOLIDATED.
      In this court, Williams argues the district court erred in denying his Rule
36 motions. He asserts that, at sentencing, the district court erroneously
denied a reduction for acceptance of responsibility because the court’s decision
was based on inaccurate information regarding Williams’s conduct while
incarcerated. Specifically, Williams contends that paragraph 71 of the PSR
Addendum incorrectly stated that he had two incident reports for lying or
falsifying a statement when he had only one such incident. Additionally, the
PSR Addendum stated he saw the Disciplinary Hearing Officer when he
actually saw the Unit Disciplinary Committee. He also challenges statements
in the same paragraph regarding pending disciplinary proceedings for other
incidents.
      In cases where there are no factual disputes, we review a district court’s
denial of a Rule 36 motion de novo. United States v. Mackay, 757 F.3d 195, 197
(5th Cir. 2014). The relief Williams seeks is not just the correction of the record
but resentencing based on a completely recalculated Guidelines range. This is
not the type of error that is correctable under Rule 36. See FED. R. CRIM. P.
36; Mackay, 757 F.3d at 200; see also United States v. Buendia-Rangel, 553
F.3d 378, 379 (5th Cir. 2008).
      Accordingly, the judgments of the district court are AFFIRMED.
Williams’s motion for judicial notice and supplemental motion for judicial
notice are DENIED.




                                        2